DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-7, 10, 12-15, 17, 19, 24-27, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Oishi (US 8,814,794 B2) in view of Applicant cited Igarashi (US 2007/0187632 A1).
Regarding claim 1, Oishi discloses a nanoscale photoacoustic tomography system (abstract, col. 3, lines 25-26, col. 4, lines 17-26, discussing a measuring system utilizing photoacoustic tomography wherein the light pulses are in the nanosecond to femtosecond scale) comprising: an ultrafast pulse laser system (col. 4, lines 17-26, discussing light source 1 is intended to irradiate light of a particular wavelength, which is absorbable by a particular component [e.g., hemoglobin, a biological sample] among the components of a living body. As 
Oishi discloses the claimed invention with the exception of a probe beam for assessing changes in light reflectivity in the biological sample caused by the photoacoustic waves; a second focusing assembly configured to focus the probe beam on the biological sample and collect backscattered light reflected from the biological sample; an optical detector configured to sense the backscattered light; and emit signals in response to the backscattered light; and a processor configured to record and process the signals. 
Igarashi discloses a system using an ultrasound generator and a light generator to produce sound and light waves, respectively, to be directed at a biological specimen for analyzing, obtaining, observing or imaging information indicative of an internal structural characteristic of an object, specimen, or sample being diagnosed (para. 21, 105, 112, 432) and teaches a probe beam for assessing changes in light reflectivity in the biological sample caused by the acoustic waves (para. 21, discussing an ultrasound generator generating an ultrasound wave toward the object along a direction given by a desired spatial axis [generator beam]; a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oishi with the teachings of Igarashi in order to readily obtain characteristic information on the object, including scattering information on a region to be examined of the object (Igarashi, para. 20).
Regarding Claim 2, modified Oishi discloses the nanoscale photoacoustic tomography system of claim 1, wherein the generation beam and/or the probe beam provided by the ultrafast pulse laser system has a pulse duration in a range of about 100 femtoseconds (fs) to
about 100 picoseconds (ps) (col. 4, lines 17-35, discussing light pulses with a duration of 5 nanoseconds to 50 nanoseconds may be suitable for examining certain specimens, while 
Regarding Claim 4, modified Oishi fails to explicitly disclose the nanoscale photoacoustic tomography system of claim 1, wherein the first focusing assembly comprises a microscope objective lens configured to focus the generation beam to a substantially diffraction-limited spot. 
Igarashi teaches an objective lens (para. 370, discussing an objective lens 75) for focusing a beam to a substantially diffraction-limited spot (para. 529, 770 wherein an acoustic-optical diffraction grating [diffraction limited spot] and the piezoelectric element 145b change the primary angle of diffraction to the wavelength of the inputted light by changing the pitch of the grating. That is, the acoustic-optical diffraction grating 145a outputs [in different directions] the spectral diffracted [wavelength spectrum] light, and optically detects the Doppler-shifted pulsed light). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oishi with the teaching of Igarashi in order to detect the acoustic or Doppler-shifted light (Igarashi, para. 770).
Regarding Claim 6, modified Oishi fails to explicitly disclose the nanoscale photoacoustic tomography system of claim 1, wherein the second focusing assembly comprises an assembly of lenses and mirrors configured to receive the backscattered light. 
Igarashi teaches second focusing assembly comprises an assembly of lenses and mirrors configured to receive the backscattered light (paras. 715, 729, 825, 844, wherein the light beam is focused using lenses, mirrors, and other optical elements, wherein the focused light is detected by the optical detector). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oishi with the teachings of Igarashi in order to enable detection by an optical detector of the scattered light (Igarashi, para. 715, 729, 825, 844).
Regarding Claim 7, modified Oishi discloses the nanoscale photoacoustic tomography system of claim 1, wherein the ultrafast pulse laser system comprises a common laser configured to emit the probe beam and the generation beam(col. 3, lines 25-42, discussing the Photoacoustic Tomography technique, light 2 (common light] is generated from a light source 1. The light 2 is irradiated onto a specimen 3 through optical devices 4 (optical system), such as a lens and a mirror. A light absorber 5 (i.e., an object or target to be detected) inside the specimen 3 absorbs energy of the light and generates acoustic waves 6. One part of the generated 
Regarding Claim 10, modified Oishi fails to explicitly disclose the nanoscale photoacoustic tomography system of claim 1, further comprising an amplifier configured to amplify the signals. 
Igarashi, however, teaches an amplifier to amplify signals (para. 129, discussing power amplifier 22 to amplify the signal; and paras. 846, discussing a lock-in amplifier performing signal detecting operation in synchronization with the signal generated by the pulse generator and delayed by delay circuit). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oishi with the teaching of Igarashi in order to amplify the signals into continuous waveforms, instead of pulsed waveforms, for better detection and analysis (Igarashi, para. 129-131 ).
Regarding Claim 12, modified Oishi fails to explicitly disclose the nanoscale photoacoustic tomography system of claim 1, wherein the ultrafast pulse laser system comprises a beam splitter configured to: emit a laser beam; and split the laser beam into the generation beam and the probe beam. 
Igarashi, however, teaches a beam splitter that emits and splits a laser beam into a generation beam and a probe beam (para. 128-129, 819, wherein a laser beam from the laser device 3a in the first unit 11a is split into a transmission beam [generation beam] and a reflection beam [probe beam] by a half mirror 13a having a function of a beam splitter; para. 819, wherein a polarization plate 284a is disposed on the optical path between the optical modulator 218 and half-mirror 213a so the reference pulsed light polarized in a predetermined direction enters the half-mirror 213a; para. 820, wherein the pulsed light applied to the living tissue 207 is polarized, and only a component having a predetermined polarization direction of the observation pulsed light reflected from the living tissue 207 is allowed to enter the half mirror 213a in order to improve coherency). 
Oishi with the teachings of Igarashi in order to improve coherency of signals (Igarashi, para. 820).
Regarding Claim 13, modified Oishi fails to explicitly disclose the nanoscale photoacoustic tomography system of claim 1, further comprising a time delay adjustment mechanism configured to introduce or modify a time delay between the generation beam and the probe beam. 
Igarashi, however, teaches a time delay adjustment mechanism configured to introduce or modify a time delay between the generation beam and the probe beam (para. 153, 155, 741, discussing the output of the pulse generator 21 is inputted to the oscilloscope 5a through a delay circuit 23, which is capable of delay amount control, as well as to the PC 6a, in order to detect the transmission beam of the laser beam radiated to the area of interest in the tissue for extraction of at least the phase modulation components in the area; para. 741, wherein the pulse synchronization control circuit 246 adjusts the delay time from the time of the generation of the pulsed ultrasound wave set in the delay circuit 247 to such a value that the pulsed light reaches the focus point F at the same timing at which the pulsed ultrasound wave reaches this focus point F). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oishi with the teaching of Igarashi in order to ensure the sound wave and the light wave reach the target area at the same time [as light travels faster than sound and would reach the target before the sound wave if the light wave were not delayed] (Igarashi, pars. 153, 155, 741). 
Regarding Claim 14, Oishi discloses a method of nanoscale photoacoustic tomography (abstract, col. 3, lines 25-26, col. 4, lines 17-26, discussing a measuring system utilizing photoacoustic tomography wherein the light pulses are in the nanosecond to femtosecond scale) comprising: emitting, using an ultrafast pulse laser system (col. 4, lines 17-26, discussing light source 1 is intended to irradiate light of a particular wavelength, which is absorbable by a particular component [e.g., hemoglobin, a biological sample] among the components of a living body. As the light source 1, the measuring system includes at least one pulsed light source capable of generating pulsed light. For example, light pulses with a duration of 5 nanoseconds to 50 nanoseconds may be suitable for examining certain specimens, while shorter pulses [in the range of femtoseconds [10-12]] or larger pulses [in a range of hundreds of nanoseconds [10-9]] may be desirable for other specimens), a generation beam for generating photoacoustic waves in a biological sample (col. 3, lines 26-28, discussing light 2 [pulsed light] is generated 
Oishi fails to explicitly disclose the probe beam is for assessing changes in light reflectivity in the biological sample caused by the photoacoustic waves; illuminating the biological sample with the probe beam at a predetermined delayed time after illuminating the biological sample with the generation beam; detecting, via an optical detector, backscattered light reflected from the biological sample after illumination with the probe beam; and recording and processing signals from the optical detector to form an image of at least a portion of the biological sample. 
Igarashi, however, discusses a system using an ultrasound generator and a light generator to produce sound and light waves, respectively, to be directed at a biological specimen for analyzing, obtaining, observing or imaging information indicative of an internal structural characteristic of an object, specimen, or sample being diagnosed (para. 21, 105, 112, 432) and teaches a probe beam is for assessing changes in light reflectivity in the biological 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oishi with the teaching of Igarashi in order to readily obtain characteristic information on the object, including scattering information on a region to be examined of the object (Igarashi, para. 20).
 Oishi discloses the method of claim 14, wherein the generation beam and/or the probe beam emitted from the ultrafast pulse laser system has a pulse duration in a range of about 100 femtoseconds (fs) to about 100 picoseconds (ps)(col. 4, lines 17-35, discussing light pulses with a duration of 5 nanoseconds to 50 nanoseconds may be suitable for examining certain specimens, while shorter pulses [in the range of femtoseconds] or larger pulses [in a range of hundreds of nanoseconds] may be desirable for other specimens, wherein nanoseconds to femtoseconds includes durations of picoseconds).
Regarding Claim 17, modified Oishi fails to explicitly disclose the method of claim 14, further comprising focusing, using a first focusing assembly, the generation beam to a substantially diffraction-limited location on the biological sample.
Igarashi, however, teaches an objective lens (para. 370, discussing an objective lens 75) for focusing a beam to a substantially diffraction-limited spot (para. 529, 770 wherein an acoustic-optical diffraction grating [diffraction limited spot] and the piezoelectric element 145b change the primary angle of diffraction to the wavelength of the inputted light by changing the pitch of the grating. That is, the acoustic-optical diffraction grating 145a outputs [in different directions] the spectral diffracted [wavelength spectrum] light, and optically detects the Doppler-shifted pulsed light). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oishi with the teaching of Igarashi in order to detect the acoustic or Doppler-shifted light (Igarashi, para. 770).
Regarding Claim 19, modified Oishi discloses the method of claim 14, further comprising further emitting the probe beam and the generation beam using a common laser source (col. 3, lines 25-42, discussing the Photoacoustic Tomography technique, light 2 [common light] is generated from a light source 1. The light 2 is irradiated onto a specimen 3 through optical devices 4 (optical system), such as a lens and a mirror. A light absorber 5 (i.e., an object or target to be detected) inside the specimen 3 absorbs energy of the light and generates acoustic waves 6. One part of the generated acoustic waves 6 directly reaches an acoustic wave receiver 8, and the other part of the generated acoustic waves first reflects on an acoustic wave reflecting plate 7 and then reaches the acoustic wave receiver 8 after being reflected by the acoustic wave reflecting plate 7 that serves as an acoustic wave reflecting surface. In the following description, the acoustic waves directly reaching the acoustic wave receiver 8 without being reflected are referred to as “direct waves" [generation bear], and the acoustic waves reaching the acoustic wave receiver 8 after being reflected by the acoustic wave reflecting plate 7 are referred to as “reflected waves" [probe beams]). 
Oishi fails to explicitly disclose the method of claim 14, further comprising splitting a laser beam into the generation beam and the probe beam via a beam splitter. 
Igarashi, however, teaches splitting a laser beam into the generation beam and the probe beam via a beam splitter (para. 128-129, 819, wherein a laser beam from the laser device 3a in the first unit 11a is split into a transmission beam [generation beam] and a reflection beam [probe beam] by a half mirror 13a having a function of a beam splitter; para. 819, wherein a polarization plate 284a is disposed on the optical path between the optical modulator 218 and half-mirror 213a so the reference pulsed light polarized in a predetermined direction enters the half-mirror 213a; para. 820, wherein the pulsed light applied to the living tissue 207 is polarized, and only a component having a predetermined polarization direction of the observation pulsed fight reflected from the living tissue 207 is allowed to enter the half mirror 213a in order to improve coherency). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oishi with the teachings of Igarashi in order to improve coherency of signals (Igarashi, para. 820).
Regarding Claim 25, modified Oishi fails to explicitly disclose the method of claim 14, further comprising tuning a wavelength of the generation beam.
Igarashi, however, teaches tuning a wavelength of the generation beam (para. 508-512, discussing a liquid crystal tunable filter 142 changes its penetrating wavelength band according to a driving signal supplied from a driver 143 to take into consideration a Doppler-shift). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oishi with the teaching of Igarashi for the purpose of detecting the Doppler-shifted frequency modulated light reflected at the target area in the object to be examined (Igarashi, para. 422).
Regarding Claim 26, modified Oishi fails to explicitly disclose the method of claim 14, further comprising introducing or modifying the predetermined delayed time via a time delay adjustment mechanism. 
Igarashi, however, teaches introducing or modifying the predetermined delayed time via a time delay adjustment mechanism (para. 153, 155, 741, discussing the output of the pulse generator 21 is inputted to the oscilloscope 5a through a delay circuit 23, which is capable of delay amount control, as well as to the PC 6a, in order to detect the transmission beam of the laser beam radiated to the area of interest in the tissue for extraction of at least the phase modulation components in the area; para. 741, wherein the pulse synchronization control circuit 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oishi with the teaching of Igarashi in order to ensure the sound wave and the light wave reach the target area at the same time [as light travels faster than sound and would reach the target before the sound wave if the light wave were not delayed] (Igarashi, pars. 153, 155, 741).
Regarding Claim 27, modified Oishi fails to explicitly disclose the method of claim 14, further comprising adjusting the predetermined time delay by mechanical scanning of an optical delay line or by optical sampling. 
Igarashi, however, teaches adjusting the predetermined time delay by mechanical scanning of an optical delay line or by optical sampling (para. 821, the optical delay section driving circuit 283 is controlled in accordance with a control signal [scanning of optical delay line] sent from the pulse synchronization control circuit 246 through the delay circuit 247). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oishi with the teaching of Igarashi for the purpose of determining the amount of adjustment needed in an optical delay (Igarashi, para. 821).
Regarding Claim 53, Oishi discloses a nanoscale photoacoustic tomography system (abstract, col. 3, lines 25-26, col. 4, lines 17-26, discussing a measuring system utilizing photoacoustic tomography wherein the light pulses are in the nanosecond to femtosecond scale) comprising: an ultrafast pulse laser system (col. 4, lines 17-26, discussing light source 1 is intended to irradiate light of a particular wavelength, which is absorbable by a particular component [e.g., hemoglobin, a biological sample] among the components of a living body. As the light source 1, the measuring system includes at least one pulsed light source capable of generating pulsed light. For example, light pulses with a duration of 5 nanoseconds to 50 nanoseconds may be suitable for examining certain specimens, while shorter pulses [in the range of femtoseconds [10-12] or larger pulses [in a range of hundreds of nanoseconds [10-9]] may be desirable for other specimens) configured to: provide a generation beam (col. 3, lines 26-28, discussing light 2 [pulsed light] is generated from a light source 1. The light 2 is irradiated onto a specimen 3 through optical devices 4) for generating photoacoustic waves in a biological sample (col. 3, lines 26-28, discussing light 2 [pulsed light] is generated from a light source 1. The light 2 is irradiated onto a specimen 3 through optical devices 4; col. 4, lines 17-26, 
Oishi fails to explicitly disclose the probe beam is for assessing changes in light reflectivity in the biological sample caused by the photoacoustic waves; focus the probe beam on the biological sample; and collect backscattered light reflected from the biological sample; and an optical detector configured to: sense the backscattered light; and emit signals in response to the backscattered light.
Igarashi teaches a probe beam is for assessing changes in light reflectivity in the biological sample caused by the photoacoustic waves (para. 21, discussing an ultrasound generator generating an ultrasound wave toward the object along a direction given by a desired spatial axis [generator beam]; a light generator generating light [probe beam] toward a region to be examined within the object, the ultrasound sound generated being transmitted to the region; a light receiver receiving light coming from the region and outputting an electric signal corresponding to the received light [backscatter detector}; an information acquiring unit acquiring information indicative of scattering of the light at the region by using either the signal 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oishi with the teaching of Igarashi in order to readily obtain characteristic information on the object, including scattering information on a region to be examined of the object (Igarashi, para. 20).

Claims 9, 21, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Oishi in view of Applicant cited Igarashi as applied to claims 1 and 53 above, and further in view of Applicant cited Wang et al. (US 8,041,162 B2) (hereafter Wang).
Regarding Claim 9, modified Oishi fails to explicitly disclose the nanoscale photoacoustic tomography system of claim 1, further comprising: a polarization beam splitter (PBS) configured to pass the probe beam and the backscattered light; and a quarter wave (QW) plate coupled to the PBS configured to pass the probe beam and the backscattered light. 
Igarashi, however, teaches a polarization beam splitter (para. 128-129, 819, wherein a laser beam from the laser device 3a in the first unit 11a is split into a transmission beam and a reflection beam by a half mirror 13a having a function of a beam splitter; para. 819, wherein a polarization plate 284a is disposed on the optical path between the optical modulator 218 and half-mirror 213a so the reference pulsed light polarized in a predetermined direction enters the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oishi with the teachings of Igarashi in order to improve coherency of signals (Igarashi, para. 820). 
Modified Oishi in view of Igarashi fails to explicitly disclose a quarter wave (QW) plate coupled to the PBS configured to pass the probe beam and the backscattered light. 
Wang, however, discusses a system using an optical probe head to deliver light to a target and to collect light from the target (abstract) and teaches using a quarter wave (QW) plate coupled to a polarization beam splitter configured to pass the probe beam and the backscattered light (col. 7, lines 40-63, Fig. 3A, discussing a polarizing beam splitter 36 that splits a beam into a first and second polarized trajectory, and col. 10, lines 34-col. 11, line 5, Fig. 8, discussing quarter wave plates 83, 84 coupled to the PBS, wherein the quarter wave plates convert the linear polarization state into circular polarization states such that the light is maintained in a desired polarization state regardless of rotation or movement of the optical fibers). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Oishi with the teaching of Wang in order to ensure the desired polarization state of the light collected is maintained regardless of rotation or movement of the collection fibers (Wang, col. 10, line 34-col. 11, line 5).
Regarding Claim 21, modified Oishi fails to explicitly disclose the method of claim 14, further comprising passing the probe beam and the backscattered light through a polarization beam splitter and a quarter wave plate. 
Igarashi, however, teaches a polarization beam splitter (para. 128-129, 819, wherein a laser beam from the laser device 3a in the first unit 11a is split into a transmission beam and a reflection beam by a half mirror 13a having a function of a beam splitter; para. 819, wherein a polarization plate 284a is disposed on the optical path between the optical modulator 218 and half-mirror 213a so the reference pulsed light polarized in a predetermined direction enters the half-mirror 213a; para. 820, wherein the pulsed light applied to the living tissue 207 is polarized, and only a component having a predetermined polarization direction of the observation pulsed light reflected from the living tissue 207 is allowed to enter the half mirror 213a in order to improve coherency). 
Oishi with the teachings of Igarashi in order to improve coherency of signals (Igarashi, para. 820). 
Modified Oishi in view of Igarashi fails to explicitly disclose a quarter wave (QW) plate coupled to the PBS configured to pass the probe beam and the backscattered light. 
Wang, however, discusses a system using an optical probe head to deliver light to a target and to collect light from the target (abstract) and teaches using a quarter wave (QW) plate coupled to a polarization beam splitter configured to pass the probe beam and the backscattered light (col. 7, lines 40-63, Fig. 3A, discussing a polarizing beam splitter 36 that splits a beam into a first and second polarized trajectory, and col. 10, lines 34-col. 11, line 5, Fig. 8, discussing quarter wave plates 83, 84 coupled to the PBS, wherein the quarter wave plates convert the linear polarization state into circular polarization states such that the light is maintained in a desired polarization state regardless of rotation or movement of the optical fibers). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Oishi in view of Igarashi with the teaching of Wang in order to ensure the desired polarization state of the light collected is maintained regardless of rotation or movement of the collection fibers (Wang, col. 10, tine 34-col. 11, line 5).
Regarding Claim 54, modified Oishi fails to explicitly disclose the nanoscale photoacoustic tomography system of claim 53, further comprising a polarization beam splitter (PBS) and a quarter wave (QW) plate coupled to the objective lens and configured to separate the probe beam and the backscattered light.
Igarashi, however, teaches a polarization beam splitter (para. 128-129, 819, wherein a laser beam from the laser device 3a in the first unit 11a is split into a transmission beam and a reflection beam by a half mirror 13a having a function of a beam splitter; para. 819, wherein a polarization plate 284a is disposed on the optical path between the optical modulator 218 and half-mirror 213a so the reference pulsed light polarized in a predetermined direction enters the half-mirror 213a; para. 820, wherein the pulsed light applied to the living tissue 207 is polarized, and only a component having a predetermined polarization direction of the observation pulsed light reflected from the living tissue 207 is allowed to enter the half mirror 213a in order to improve coherency). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oishi with the teachings of Igarashi in order to improve coherency of signals (Igarashi, para. 820). 
Oishi in view of Igarashi fails to explicitly disclose a quarter wave (QW) plate coupled to the PBS configured to pass the probe beam and the backscattered light. 
Wang, however, discusses a system using an optical probe head to deliver light to a target and to collect light from the target (abstract) and teaches using a quarter wave (QW) plate coupled to a polarization beam splitter configured to pass the probe beam and the backscattered light (col. 7, lines 40-63, Fig. 3A, discussing a polarizing beam splitter 36 that splits a beam into a first and second polarized trajectory, and col. 10, lines 34-col. 11, line 5, Fig. 8, discussing quarter wave plates 83, 84 coupled to the PBS, wherein the quarter wave plates convert the linear polarization state into circular polarization states such that the light is maintained in a desired polarization state regardless of rotation or movement of the optical fibers). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oishi in view of Igarashi with the teaching of Wang in order to ensure the desired polarization state of the light collected is maintained regardless of rotation or movement of the collection fibers (Wang, col. 10, line 34-col. 11, line 5).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Oishi in view of Applicant cited Igarashi as applied to claim 1 above, and further in view of Applicant cited Hollingsworth (US 7,176,450 B2).
Regarding Claim 11, modified Oishi in view of Igarashi fails to explicitly disclose the nanoscale photoacoustic tomography system of claim 1, wherein the scanning stage is an XY scanning stage configured to perform nanometer step size raster scanning.
Hollingsworth, however, discusses a probe for scanning a sample wherein light entering optical fiber 72 passes into optical probe 74 (abstract, col. 1, lines 50-60, col. 3, lines 41-48) and teaches scanning stage is an XY scanning stage configured to perform nanometer step size raster scanning (col. 3, line 57-col. 4, line 8, wherein control computer 10 moves substrate 82 in a raster scan under optical probe 74; col. 2, lines 30-65, discussing a scanning stage having x and y translational components and capable of 2nm step intervals). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oishi in view of Igarashi with the teachings of Hollingsworth in order to scan the sample such that each scan is associated with a position to also enable generation of an image of the sample being scanned (Hollingsworth, col. 4, lines 1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tamura (JP 2008194106 A) discloses a reflection type tomographic apparatus.
Tamura (US 2009/0296102 A1) discloses a coherence tomography device.
Audoin et al. (WO 2018/015663 A1) discloses an acoustic resonance spectroscopy method and system.
Pelivanov et al. (US 10,955,335 B2) discloses a non-contact photoacoustic spectrophotometry insensitive to light scattering.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RMM/            Examiner, Art Unit 2855       

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855